Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 1 of 7 Pageid#: 41



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

JAMES PERRY JONES,                              )
     Plaintiff,                                 )       Civil Case No. 7:20-cv-00487
v.                                              )
                                                )       By: Elizabeth K. Dillon
FEDERAL BUREAU OF PRISONS,                      )           United States District Judge
     Defendants.                                )

                                   MEMORANDUM OPINION

        James Perry Jones, a federal inmate proceeding pro se, has filed this action pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), naming

a single defendant—the Federal Bureau of Prisons (“BOP”).

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

plaintiff is proceeding in forma pauperis, to dismiss the case if it is frivolous or fails to state a

claim on which relief may be granted). Pleadings of self-represented litigants are accorded

liberal construction and held to a less stringent standard than formal pleadings drafted by

lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does not

mean, however, that the court can ignore a clear failure in pleadings to allege facts setting forth a

claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d 387,

391 (4th Cir. 1990). Applying these standards to Jones’s complaint, the court concludes that it is

subject to dismissal pursuant to § 1915A(b)(1).

                                   I.   JONES’S ALLEGATIONS

        Jones’s complaint alleges that, during his time in the custody of the Bureau of Prisons, he

has been harmed as a result of a number of different incidents at different facilities. Although

Jones is now incarcerated at USP Lee, which is within this judicial district, none of the alleged
Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 2 of 7 Pageid#: 42



events occurred there. Instead, he explains that the events occurred at USP Beaumont (in eastern

Texas), Atwater (in central California), Yazoo (in Missouri), Colorado, 1 O.K.C. (which appears

to be a reference to the Federal Transfer Center in Oklahoma City, Oklahoma), Atlanta (in

Georgia) and U.S.P. Allenwood (in Pennsylvania).

         His claims include the following:

             1. He was assaulted by lieutenants and staff at Beaumont, including by a
                 lieutenant named Hester;
             2. A Beaumont dentist implanted a listening device or sensor in his tooth
                 without his knowledge or consent, and “[t]he world was listening to
                 [him] for two years . . . before [he] found out”;
             3. Some of his property was taken in February 2016 and was never
                 returned;
             4. Dentists at Yazoo, Colorado, and Allenwood told him they would pull
                 the sensor out of his mouth, but instead they pulled teeth that did not
                 need to be pulled
             5. He was given pork to eat at Atwater and Colorado, which violated his
                 religious beliefs;
             6. At Atwater, he was placed in a cell, naked, with no shower on several
                 occasions;
             7. His penis was touched during a pat-down search at Atwater and he was
                 sexually harassed by some of the staff during searches;
             8. He was written up for “bogus incident reports” while at Atwater,
                 Yazoo, and Colorado;
             9. He was improperly housed in segregated housing units and sanctioned
                 for things he did not do at most of these institutions; and
             10. Staff did not meet his medical needs at all of these institutions.

(See generally Compl., Dkt. No. 1.) Jones asks for $450 million in relief and appears to be

arguing that all of these events collectively left him “mentally and emotionally messed up in the

head.” He also claims, without explanation, that his and his family’s personal information is

public and their safety is at risk.

         Subsequent to filing his complaint, Jones also filed a document titled as an “Additional

Civil Complaint,” in which he seeks to add allegations to his complaint about sexual misconduct



         1
          The Bureau of Prisons has several facilities in the state of Colorado, according to its website. Jones’s
complaint does not identify a specific facility.

                                                          2
Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 3 of 7 Pageid#: 43



toward him that occurred at Yazoo and at O.K.C. (Dkt. No. 5.) More recently, he filed a letter

requesting, upon his release in approximately ten months, that the court require a dentist to pull

the fourteen teeth he has left so he can have evidence to show that he has a sensor in one of his

teeth.

                                         II. DISCUSSION

         Jones’s complaint does not identify what claims he is bringing or cite to any statutes. As

noted, the court construes the complaint as primarily asserting claims pursuant to Bivens and

discusses those claims collectively below. Liberally construed, however, his complaint also

could be asserting state-law tort claims and possibly a claim under the Religious Freedom

Restoration Act of 1993 (“RFRA”), 42 U.S.C. § 2000bb to 2000bb-4.

         As to any state-law claims, the court declines to exercise jurisdiction over those claims,

28 U.S.C. § 1367(c)(3), and they will be dismissed. To the extent Jones’s claim regarding

interference with his religion could be construed as a RFRA claim, that claim is subject to

dismissal because the only party he names is a federal agency and he seeks only damages for

relief, which are not recoverable against the BOP. See Webman v. Fed. Bureau of Prisons, 441

F.3d 1022, 1026 (D.C. Cir. 2006) (affirming dismissal of claim for damages against Bureau of

Prisons because “RFRA does not waive the federal government’s sovereign immunity for

damages”); Oklevueha Native American Church of Hawaii, Inc. v. Holder, 676 F.3d 829, 840–41

(9th Cir. 2012) (“Just like the identical language in RLUIPA, RFRA’s authorization of

‘appropriate relief’ is not an ‘unequivocal expression’ of the waiver of sovereign immunity to

monetary claims.”); see also Ramadan v. FBOP, No. 1:14-CV-25757, 2015 WL 13745349, at

*11 (S.D.W. Va. Aug. 27, 2015), report and recommendation adopted, No. CV 1:14-25757,

2015 WL 5684126 (S.D.W. Va. Sept. 28, 2015) (holding same and noting the Fourth Circuit had

not addressed the issue). Cf. Madison v. Virginia, 474 F.3d 118, 132 (4th Cir. 2006) (adopting


                                                  3
Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 4 of 7 Pageid#: 44



reasoning of Webman to hold different statute with similar language did not allow monetary

relief against sovereign); but see cf. Tanvir v. Tanzin, 984 F.3d 449, 472 (2d Cir. 2018)

(concluding that RFRA damages are available in personal-capacity claims against individual law

enforcement officers), cert. granted, 140 S. Ct. 550 (2019). Even if Jones had sought injunctive

relief, moreover, any such claim is moot because he is no longer housed at Atwater or Colorado,

where the alleged violations occurred.

        Turning to Jones’s Bivens claims, such claims are “brought against the individual officer

for his or her own acts, not the acts of others.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017).

A Bivens claim is “not designed to hold officers responsible for acts of their subordinates,” nor is

it a “proper vehicle for altering an entity’s policy.” Id. (citations omitted). Thus, to state a

Bivens claim, a plaintiff must name an individual defendant or defendants, and, to adequately

plead a claim, he must set forth some factual detail about each defendant’s personal involvement.

See id.; see also F.D.I.C. v. Meyer, 510 U.S. 471, 485–86 (1994) (holding that while a federal

agent is a proper defendant to a Bivens action, a federal agency is not). A “prisoner may not

bring a Bivens claim against [an] officer’s employer, the United States, or the BOP.” Corr.

Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001). Jones does not identify any specific federal

officer or agent as a defendant and all of his Bivens claims fail for this reason. 2

        Jones’s complaint also fails because it attempts to join unrelated events and many of

these claims, if brought against proper individual defendants (i.e., if brought against the

individuals involved), would result in the misjoinder of claims or defendants. Specifically,

although he currently has only named one (improper) party, if he were to refile to properly name

defendants who were personally involved in the alleged violations of his rights, he would not be



        2
         The only person Jones identifies by name in his complaint is a “Lt. Hester,” who allegedly assaulted him
in Beaumont in 2016, but he does not name Hester as a defendant.

                                                        4
Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 5 of 7 Pageid#: 45



permitted to bring all of these claims in a single lawsuit. Federal Rule of Civil Procedure 18(a)

only allows a plaintiff to join “as many claims as it has against an opposing party.” Fed. R. Civ.

P. 18(a) (emphasis added). Rule 20 allows the joinder of several defendants only if the claims

arose out of the same transaction or occurrence, or series thereof, and contain a question of fact

or law common to all the defendants. Fed. R. Civ. P. 20(a)(2). Thus, if the claims arise out of

different transactions and do not involve all defendants, joinder of the claims against various

defendants in one lawsuit should not be allowed. Riddick v. Dep’t of Corr., No. 7:17CV00268,

2017 WL 6599007, at *1 (W.D. Va. Dec. 26, 2017) (“[A] plaintiff may name more than one

defendant in a multiple claim lawsuit only if the claims against all defendants arose out of the

same incident or incidents and involve a common factual or legal question.”) (citation omitted).

“These procedural rules apply with equal force to pro se prisoner cases.” Id.

       In addition, to allow Jones to pay one filing fee, yet join disparate legal claims against

multiple parties, concerning multiple different events and factual and legal issues, would

frustrate the purposes and limitations set forth in the Prison Litigation Reform Act (“PLRA”), 42

U.S.C. § 1997e et seq. For example, PLRA restrictions on prisoner-filed civil actions include:

requiring full payment of the filing fee in any civil action or appeal submitted by a prisoner—

through prepayment or through partial payments withheld from the inmate’s trust account;

authorization of court review and summary disposition of any claim or action that is frivolous or

malicious, fails to state a valid claim upon which relief can be granted, or seeks relief against

persons immune from such relief; and a “three strike” provision, which prevents a prisoner from

proceeding without prepayment of the filing fee if the prisoner’s litigation in federal court

includes three or more cases dismissed as frivolous, malicious, or as stating no claim for relief.

See generally 28 U.S.C. §§ 1915, 1915A. “Congress enacted the PLRA with the principal

purpose of deterring frivolous prisoner litigation by instituting economic costs for prisoners


                                                  5
Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 6 of 7 Pageid#: 46



wishing to file civil claims.” Lyon v. Krol, 127 F.3d 763, 764 (8th Cir. 1997). Compliance with

the joinder rules “prevents prisoners from ‘dodging’ the fee obligation and ‘3-strikes’ provision

of the PLRA.” Riddick, 2017 WL 6599007, at *2 (citation omitted). “[T]o allow [plaintiff] to

essentially package several lawsuits into one complaint would undercut the PLRA’s three-strikes

provision and its filing fee requirement.” Id.

         For these reasons, 3 the court will dismiss Jones’s complaint in its entirety without

prejudice, pursuant to 28 U.S.C. § 1915A(b)(1). The court notes that its dismissal is without

prejudice to Jones’s ability to file a new lawsuit or lawsuits asserting claims arising from these

same events. If he does so, however, he should properly name individual defendants and

should file his cases in the appropriate court or courts. As to where he could properly file these

claims, the court advises Jones that venue could be proper in a judicial district where the

plaintiff “resides.” 4 28 U.S.C. § 1391(e)(1). It may well be, though, that the more appropriate

forum for each of Jones’s claims is the judicial district where the relevant events took place and

the proper individual defendants presumably are located. See 28 U.S.C. § 1404 (allowing


         3
            Because the court is dismissing Jones’s claims on other grounds, it does not analyze any of his claims to
see whether they are time-barred. But it notes that the limitations period for a Bivens action is adopted from state
law. Reinbold v. Evers, 187 F.3d 348, 359 n.10 (4th Cir. 1999). Which state’s law will apply to each of his claims
may depend both on where he files suit and on where the events underlying each claim occurred. See Malone v.
Corr. Corp. of Am., 553 F.3d 540, 542 (7th Cir. 2009) (discussing the question of which state’s limitations period
applies where a prisoner files suit in a state different than where his injury occurred and concluding that the forum’s
choice-of-law rules must be consulted to determine which statute of limitations the forum state would apply); Jones
v. Kirchner, 835 F.3d 74, 81 (D.C. Cir. 2016) (same); cf. Brock v. Bowman, No. CIV.A. 5:10-2821-MGL, 2014 WL
1094444, at *7 & n.5 (D.S.C. Mar. 19, 2014), aff’d, 582 F. App’x 260 (4th Cir. 2014) (applying the limitations
period of the state where the injury occurred in a Bivens action and noting that “[t]he Fourth Circuit has not
addressed the issue of which state’s statute of limitations is applicable when the case is brought in one state, but the
alleged incident occurred in another state”).
         4
           “There is a split among the circuits regarding whether a prisoner’s residence is properly considered as his
place of incarceration, but ‘the weight of authority’ has found that the prisoner’s place of incarceration is not his
residence for venue purposes.” Lamerique v. United States, No. 3:18-cv-00532, at *6 n.1 (S.D. W. Va. June 14,
2019) (citing Harris v. Lappin, No. CIV.A. 2:07 CV 58, 2008 WL 4371503, at *7 n.4 (N.D.W. Va. Sept. 22, 2008));
White v. United States, No. 7:19CV00531, 2020 WL 674448, at *3 (W.D. Va. Feb. 11, 2020) (citing authority and
concluding that, for venue purposes, a prisoner’s residence is presumed to be where he was domiciled prior to
incarceration, although that presumption may be rebutted by an inmate’s intention to change domicile). Jones’s
complaint alleges that he was “born and raised” in Washington, D.C., although it is unclear if that is where he was
living immediately prior to his incarceration or if he ever intended to change his domicile.

                                                           6
Case 7:20-cv-00487-EKD-JCH Document 13 Filed 09/08/20 Page 7 of 7 Pageid#: 47



transfer of civil actions to another district where the case “might have been brought” “[f]or the

convenience of parties and witnesses” and “in the interest of justice”).

                                      III. CONCLUSION

        For the foregoing reasons, the court will summarily dismiss Jones’s complaint, without

 prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for failing to state a claim upon which relief

 may be granted.

        An appropriate order will be entered.

        Entered: September 8, 2020.



                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                   7
